Citation Nr: 1105199	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-40 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Wife, Son


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In December 2010, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.

In December 2010, the Board received a November 2010 letter from 
J.B., M.D.  The Board notes that VA regulations require that 
pertinent evidence submitted by the appellant must be referred to 
the agency of original jurisdiction for review and preparation of 
a supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant or 
representative.  38 C.F.R. §§ 19.37, 20.1304 (2009).  In a 
written statement dated in December 2010, the appellant waived RO 
consideration of the new evidence.  Thus, the Board finds no 
prejudice to the appellant in proceeding to adjudicate this 
appeal.

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

The appellant contends that he is entitled to an initial 
evaluation for PTSD in excess of 10 percent.  Unfortunately, the 
Board finds that the record is inadequate to determine the 
current status of the appellant's service-connected PTSD. 

Specifically, a November 2010 letter from J.B., M.D., a VA 
psychiatrist, reflects that the appellant's PTSD may have 
worsened since his last VA examination in February 2009.  In the 
letter, Dr. J.B. stated that the appellant regularly has flashes 
of images or nightmares of hurting or killing his family members.  
At the December 2010 Board Hearing, the appellant also reported 
that for a period of time he was considering suicide twice a week 
or killing somebody.  (See December 2010 Board Hearing Transcript 
(Tr.) at p.19).  No homicidal ideation was reported in the 
February 2009 VA examination report.  In the November 2010 
letter, Dr. J.B. also noted that the appellant had been 
struggling with being risk averse to psychotropic medications.  
As the November 2010 letter indicates that the appellant's 
service-connected PTSD may have worsened since the most recent VA 
examination in February 2009, a remand is warranted to accord the 
appellant an opportunity to undergo a new VA examination to 
determine the current nature and extent of his PTSD.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  

Additionally, clarification is necessary to differentiate between 
the appellant's PTSD and depressive disorder symptoms.  The 
February 2009 VA examiner found that it was less likely than not 
that the appellant's depressive disorder was due to his military 
experiences or his PTSD.  The February 2009 VA examiner assigned 
a current Global Assessment of Functioning (GAF) score of 60, and 
a separate GAF score based on PTSD alone of 70 to 75.  The VA 
examiner described the appellant's PTSD symptoms in her 
conclusion, and did not list suicidal thoughts as a symptom of 
PTSD.  In the November 2010 letter, Dr. J.B. stated that the 
appellant's suicidal fantasies are where there is overlap between 
his anxious and depressive conditions.  Thus, Dr. J.B. suggests 
that the appellant's suicidal thoughts are a symptom of PTSD, and 
that there is overlap between his PTSD and depressive disorder 
symptoms.  The Board is precluded from differentiating between 
symptomatology attributed to service-connected disability and 
non-service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  The February 2009 VA examination report and November 
2010 letter contain conflicting information concerning the 
overlap of his PTSD and depressive disorder symptoms.  For this 
reason, the case must be remanded for a clarifying medical 
opinion which reconciles/differentiates the service-connected 
PTSD and non-service connected depressive disorder pathology and 
symptomatology, as appropriate, to the extent possible.

Finally, the most recent VA treatment record in the claims folder 
is dated in September 2009.  The appellant reported that he 
received treatment at the VA Medical Center (VAMC) in Cincinnati, 
Ohio.  Consequently, on remand, an attempt should be made to 
procure, and to associate with the claims file, records of 
pertinent treatment that the appellant may have received through 
the Cincinnati, Ohio, VAMC since September 2009.  

Accordingly, the case is REMANDED for the following action:

1. Obtain, and associate with the claims 
folder, copies of records of psychiatric 
treatment that the appellant may have 
received at the Cincinnati, Ohio, VAMC since 
September 2009.  If no records are available, 
an annotation of this fact should be made in 
the claims file.

2.  Following the completion of the above, 
schedule the appellant for an appropriate VA 
examination to determine the current nature 
and extent of the service-connected PTSD.  

Any testing deemed necessary should be 
performed.  All pertinent psychiatric 
pathology should be noted in the examination 
report.  As part of the evaluation, the 
examiner is requested to assign a GAF score 
and to provide an explanation of the score's 
meaning.

The examiner should specify all 
symptomatology which is attributable to the 
appellant's service-connected PTSD, to 
include a depressive disorder, and that which 
is attributable to any other diagnosed 
psychiatric disability, to include a 
distinguishable depressive disorder.  If the 
reviewing examiner cannot distinguish among 
various psychiatric symptomatology, this 
should be indicated.

In addition, the examiner should address the 
impact of the service-connected PTSD on the 
appellant's occupational functioning 
(regardless of his age).  

The claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  A complete 
rationale for all opinions expressed must be 
provided.  

3.  Thereafter, readjudicate the issue of 
entitlement to an initial evaluation in 
excess of 10 percent for PTSD.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and afford 
the appellant an appropriate opportunity to 
respond.  The case should then be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claim, to include denial.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


